Citation Nr: 0931251	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-33 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
multiple joints. 

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities from 
August 30, 2002 to May 2, 2003.   


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1941 to September 
1945.  He was a prisoner of war (POW) from December 1943 to 
May 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
June 2002 rating decision, the RO denied service connection 
for arthritis in multiple joints, hypertensive cardiovascular 
disease, gum disease, and cataracts.  In a December 2002 
rating decision, the RO denied entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.    

In a December 2006 decision, the Board granted service 
connection for hypertension, and entitlement to VA dental 
treatment.  Entitlement to compensation for gum or dental 
disorder and bilateral cataracts was denied.  The issues of 
entitlement to service connection for arthritis of multiple 
joints and for a total rating based upon individual 
unemployability due to service-connected disabilities were 
remanded for additional development.  


FINDINGS OF FACT

1.  On April 27, 2007, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of 
entitlement to service connection for arthritis of the 
multiple joints; there is no question of fact or law 
remaining before the Board in this matter.

2.  From August 30, 2002 to May 2, 2003, service connection 
was in effect for residuals of frostbite of the left foot 
rated as 20 percent disabling, residuals of frostbite of the 
right foot rated as 20 percent disabling, anxiety disorder 
rated as 10 percent disabling, tinnitus rated as 10 percent 
disabling, bilateral hearing loss rated as zero percent 
disabling, and hypertension rated as 10 percent disabling.   

3.  From August 30, 2002 to May 2, 2003, the Veteran has a 
combined service-connected rating of 50 percent.  

4.  From August 30, 2002 to May 2, 2003, the Veteran's 
service-connected disabilities did not preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement 
to service connection for arthritis of the multiple joints 
pursuant to 38 C.F.R. § 20.204 are met; the Board has no 
further jurisdiction in this matter.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2008). 

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities from 
August 30, 2002 to May 2, 2003 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for arthritis of the 
multiple joints

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  Regulations implementing the VCAA are published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA applies in the instant case.  Given the Veteran's 
expression of intent to withdraw this appeal, further 
discussion of the impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b). 

Review of the record shows that on April 27, 2007, prior to 
the promulgation of a decision in the appeal, the Veteran 
submitted a written statement to the Appeals Management 
Center and requested withdrawal of his appeal of entitlement 
to service connection for arthritis of the multiple joins.  
The Board finds that the April 27, 2007 statement meets the 
requirements of 38 C.F.R. § 20.204. 

Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on this matter, and the 
Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed. 

II.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities from 
August 30, 2002 to May 2, 2003.  

Pertinent Law and Regulations

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular 
disability rating is less than 100 percent, a total rating 
due to individual unemployability may nonetheless be assigned 
if a veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income..."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether the veteran currently is unemployable.  
38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 



Analysis

From August 30, 2002 to May 2, 2003, service connection was 
in effect for residuals of frostbite of the left foot rated 
as 20 percent disabling, residuals of frostbite of the right 
foot rated as 20 percent disabling, anxiety disorder rated as 
10 percent disabling, tinnitus rated as 10 percent disabling, 
bilateral hearing loss rated as zero percent disabling, and 
hypertension rated as 10 percent disabling.  For the purposes 
of 38 C.F.R. § 4.16(a). the ratings of the disabilities of 
the bilateral feet, when combined, are 40 percent disabling.  
From August 30, 2002 to May 2, 2003, the Veteran has a 
combined service-connected rating of 50 percent.  
Consequently, the Veteran did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis.   

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities (TDIU) from August 30, 2002 to May 2, 2003 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).   

The evidence of record shows that the Veteran has a high 
school education.  After service separation, he worked at a 
grain elevator for four years.  He then worked as a 
psychiatric nurse aide for over thirty years in the VA 
healthcare system.  See the March 2002 VA psychiatric 
examination report and the August 2002 claim for TDIU.  The 
Veteran also worked as a landscaper.  The Veteran reported 
that he retired in 1985 because he was eligible.  

The medical evidence of record does not establish that from 
August 30, 2002 to May 2, 2003, the Veteran's service-
connected disabilities precluded him from securing and 
following a substantially gainful occupation, but establishes 
that the service-connected disabilities did not preclude 
gainful employment.  

The evidence of records shows that from August 30, 2002 to 
May 2, 2003, the service-connected residuals of frostbite of 
the left foot and residuals of frostbite of the right foot 
did not preclude gainful employment but only caused minimal 
or mild occupational impairment.  The February 2002 VA 
examination report indicates that the Veteran reported that 
he felt no significant changes in his overall health since 
1982.  The Veteran's gait was essentially normal for his age.  
He did not use an assistive device.  The Veteran was able to 
perform all of his activities of daily living, as well as 
instrumental activities of daily living.  The diagnoses, in 
pertinent part, was POW examination with past history of 
malnutrition and probable avitaminosis, reasonably corrected 
after liberation; status post frostbite, right great toe with 
no significant residuals; and onychomycosis of the first 
great right toe and second toe on the left.  

A December 2003 VA cold injury examination report indicates 
that the Veteran had substantial cold injury with long term 
sequelae of neuropathic dysesthesias, skin changes, vascular 
changes, and pre-malignant changes on the exposed surfaces; 
vascular abnormalities with varicosities in the lower distal 
extremities presumably due to malnutrition and/or chronic 
cold injury; and diffuse arthropathies secondary to cold 
injury in the ankles and feet.  The examination report 
indicates that the Veteran reported having chronic foot pain 
since his POW experience.  He reported having marked cold 
sensitization of his feet.  The Veteran indicated that he had 
sharp pain in his feet during temperature extremes or 
temperature change, either warm or cold; he had a dull pain 
all the time; and he had a heaviness in his ankle joints.  
The Veteran reported that he moved from the midwest to Oregon 
to get away from the cold winters.  He found work at VA so he 
could work indoors year round and he adapted well to hospital 
work.  Physical examination revealed generalized tenderness 
on palpation suggesting mild synovial inflammation; mild 
tenderness to the joints of the toes suggesting mild synovial 
inflammation; generalized tenderness under the heads of the 
metatarsals bilaterally; and severe bunions on the first 
metatarsal head bilaterally.  There was evidence of a fungal 
infection on the first, second, and fifth toes on both feet 
and the nails were colored and disfigured.  The skin of the 
lower extremities below the knees was atrophic and there was 
hyperpigmentation of venous insufficiency.  The lower 
extremities had more significant varicosities with the right 
leg much worse than the left and the right leg significantly 
enlarged over the left.  There was no evidence of acute 
inflammation and the pigmentation of the venous insufficiency 
was about equal bilaterally.  There was moderate plantar 
erythema with very rapid capillary filling suggesting reflex 
sympathetic dystrophy.  Motor function was symmetrical 
throughout.  The feet had a patchy loss of sensation on both 
plantar surfaces.  There was a loss of vibratory sense and 
temperature sense.  

The Board finds that this evidence establishes that the 
Veteran was able to work in a gainful occupation despite the 
service-connected residuals of cold injury to the feet. The 
record shows that he was able to sustain gainful employment 
as a nurse aide for thirty years, until 1985 when he retired.  
The medical evidence does not establish that the service-
connected residuals of cold injury to the feet precluded the 
Veteran from gainful employment from August 30, 2002 to May 
2, 2003.  

The evidence of records shows that from August 30, 2002 to 
May 2, 2003, the service-connected anxiety disorder did not 
preclude gainful employment but only caused minimal 
occupational impairment.  A March 2002 VA psychiatric 
examination report indicates that the Veteran reported that 
he thought of his POW experience every day and he had 
difficulty sleeping well.  He denied nervousness, anxiety, or 
difficulty concentrating.  He did not have flashbacks or loss 
of interest in activities.  The examiner noted that the 
Veteran's symptoms were mild and continued without 
remissions.  It was noted that in 1984, a diagnosis of 
anxiety disorder was made and the physician noted at that 
time that the Veteran adapted to a lifestyle around chronic 
symptoms to the point that the symptoms were not noticeable 
most of the time with the exception of nightmares.  The 
Veteran reported that he worked as a nurses aide.  He 
indicated that he tried to work the day shift but nightmares 
of the war bothered him too much so he went back to working 
the night shift and his nightmares diminished.  The Veteran 
reported that he retired in 1985 because he was eligible.  
Examination revealed no evidence of impairment in thought 
process or communication, delusions, hallucinations, or 
suicidal or homicidal ideation.  The Veteran's memory was 
intact and his speech was normal.  He denied anxiety or 
depression.  He stated that he did not have panic attacks.  
The examiner concluded that the Veteran's symptoms were daily 
and mild.  The Veteran's Global Assessment of Functioning 
score was 70.  

The Court has held that Global Assessment of Functioning 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

The Board finds that this evidence establishes that the 
Veteran was able to work in a gainful occupation despite the 
service-connected anxiety disorder.  The medical evidence 
shows that he was able to sustain gainful employment as a 
nurse aide until 1985 when he retired.  The medical evidence 
further shows that from August 30, 2002 to May 2, 2003, the 
anxiety disorder caused no more than some mild occupational 
impairment.  The evidence does not establish that the 
service-connected anxiety disorder precluded the Veteran from 
gainful employment from August 30, 2002 to May 2, 2003.

The medical evidence of record does not establish that the 
Veteran's service-connected bilateral hearing loss and 
tinnitus precluded him from securing and following a 
substantially gainful occupation from August 30, 2002 to May 
2, 2003, but established that the service-connected hearing 
loss and tinnitus did not preclude gainful employment.  The 
medical evidence for the time period in question shows that 
the Veteran's tinnitus was occasional and it affected his 
left ear.  The Veteran reported that he was not bothered by 
it.  It was noted that his primary complaint was the 
occasional feeling of fullness in the left ear.  See the 
April 2002 VA audiometric examination report.  Audiometric 
testing showed that the Veteran had moderately-severe to 
severe hearing loss at 4000 hertz and above in the right ear 
and moderate to severe hearing loss at 3000 hertz and above 
in the left ear.  The Maryland CNC test results were 98 
percent in the right ear and 96 percent in the left ear.  The 
degree of the Veteran's hearing loss was noncompensable under 
the Rating Schedule.  See the April 2002 VA audiometric 
examination reprot.  

The November 2003 VA audiometric examination report indicates 
that the Veteran had no significant change from the April 
2002 audiometric test except at 3000 Hertz in the right ear.  
The Veteran reported having some tinnitus daily in both ears.  
See the November 2003 VA audiometic examination report.  The 
medical evidence shows that from August 30, 2002 to May 2, 
2003, the hearing loss did not cause sufficient impairment so 
as to warrant a compensable rating.  The medical evidence 
shows that the tinnitus was occasional.  The record shows 
that the Veteran was able to work for 30 years as a nurse 
aide despite the hearing loss and tinnitus.  Thus, the Board 
finds that medical evidence shows that from August 30, 2002 
to May 2, 2003, the hearing loss and tinnitus did not 
preclude the Veteran from gainful employment.  

The medical evidence of record does not establish that the 
Veteran's service-connected hypertension precluded him from 
securing and following a substantially gainful occupation 
from August 30, 2002 to May 2, 2003, but establishes that the 
service-connected hypertension did not preclude gainful 
employment.  The medical evidence for the time period in 
question shows that the Veteran reported having hypertension 
since the 1960's or 1970's.  He took medications to help 
control the hypertension.  See the June 2002 VA 
cardiovascular examination report.  The examiner who 
performed the June 2002 VA examination indicates that review 
of chest x-ray examination reports indicate that the Veteran 
did not have any cardiac enlargement.  The Veteran reported 
that he was not aware that he had any heart trouble and he 
has not had a heart attack.  The Veteran indicated that he 
was able to walk two to three miles a day and he did not have 
any shortness of breath or chest pain.  The VA treatment 
records show that at times, the Veteran's hypertension was 
not controlled.  See for instance the May 2003 VA treatment 
record.  However, there is no evidence that the hypertension 
caused any functional limitation including any occupational 
limitations or that the hypertension precluded substantially 
gainful employment.  

There is no medical evidence for the time period in question, 
from August 2002 to May 2003, which establishes that the 
service-connected disabilities precluded the Veteran from 
working as a nurse aide.  The Veteran's service-connected 
disabilities clearly have an impact on his industrial 
adaptability, as evidenced by the combined 50 percent rating 
assigned to these disabilities for the time period in 
question.  However, the evidence does not support the 
contention that these disabilities, standing alone or in 
combination with the other service-connected disabilities, 
caused total unemployability.  The medical evidence of record 
shows that from August 2002 to May 2003, the service-
connected disabilities did not restrict the Veteran's ability 
to perform the physical acts of employment as a nurse aide.  
When considering the Veteran's level of education and 
previous work experience, the Board finds that the service-
connected disabilities did not preclude the Veteran from all 
forms of substantially gainful employment.  Therefore, the 
Board concludes that from August 2002 to May 2003, the 
Veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to TDIU, and the claim is 
denied.  

Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in September 2002, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for TDIU, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A July 2007 letter 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates and his claim was 
readjudicated in the November 2008 Supplemental Statement of 
the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for a TDIU, and the duty 
to assist requirements have been satisfied.  All available 
service treatment records were obtained.  VA treatment 
records dated from January 2001 to December 2003 were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
The Veteran underwent VA examinations in 2002 and 2003 to 
obtain medical evidence as to the severity of the Veteran's 
disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

The appeal of entitlement to service connection for arthritis 
of the multiple joints is dismissed. 

Entitlement to total rating based on unemployability due to 
service-connected disabilities from August 30, 2002 to May 2, 
2003 is not warranted, and the appeal is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


